Citation Nr: 0939693	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland


THE ISSUES

1. Entitlement to a certificate of eligibility for a special 
home adaptation housing grant.

2. Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In March 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  
The Board observes that, in his May 2006 substantive appeal 
(VA Form 9), the Veteran requested a personal hearing before 
a Veterans Law Judge, sitting at the RO.  In August 2009, the 
Veteran withdrew his request for such hearing.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2009).

The issue of entitlement to certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The record does not demonstrate that the Veteran is either 
blind in both eyes or has lost the use of his hands.


CONCLUSION OF LAW

The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101 (West 2002); 38 
C.F.R. § 3.809a (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was not provided a VCAA 
letter prior to the initial adjudication of the claim in 
April 2005.  The only VCAA letter was sent in June 2007.  
Nevertheless, the Board finds that no prejudice to the 
Veteran has resulted from the inadequate timing.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby)

In this regard, the Board observes that the VCAA notice 
issued in June 2007 informed the Veteran of the type of 
evidence necessary to establish entitlement to a special home 
adaptation grant, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Thus, the letter met all 
applicable notice requirements under the VCAA.

Further, as a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute such "readjudication 
decisions."  See Mayfield, 499 F. 3d.  In the present case, 
the Board observes that the Veteran's claim was readjudicated 
in an SSOC in September 2007 and May 2008.  Thus, any defect 
of timing was rendered harmless by subsequent readjudication. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records and 
the reports of multiple VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim. 

The Board acknowledges that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA) and that the REMAND below requests that records related 
to his application for those benefits be obtained.  
Generally, when VA has notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).  However, in this case, the 
Board finds that delaying adjudication on the question of 
entitlement to a special home adaptation grant would be of no 
benefit to the Veteran as the SSA records could not provide 
evidence that would support his claim.  Specifically, as 
discussed below, the Veteran simply does not currently meet 
the criteria for eligibility for a special home adaptation 
grant.  In order to be eligible, the Veteran must be either 
blind in both eyes or have lost the use of his hands.  The 
medical evidence relevant to the appeal period clearly 
establishes that neither of these disabilities exists.  
Therefore, even in the unlikely event that the SSA records 
contain some reference to the loss of eyesight or loss of use 
of his hands, they would not be evidence of the Veteran 
having such disabilities currently so as to be eligible for a 
special home adaptation grant.  Thus, the Board finds that no 
prejudice to the Veteran will result by the Board moving 
forward with adjudicating this claim without the SSA records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran meets the criteria for a special home adaptation 
grant is not necessary to decide his claim.  As indicated, 
the treatment evidence associated with the claims file shows 
that the Veteran exhibits neither blindness nor loss of use 
of his hands.  Thus, any VA examination would only confirm 
the Veteran's ineligibility.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the Veteran's claim.

Therefore, the Board finds that additional efforts to assist 
or notify the Veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Accordingly, the Board will proceed to the 
merits of the claim.

II. Analysis

A veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and 
total service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual 
acuity or less; or (2) includes the anatomical loss or loss 
of use of both hands.  38 U.S.C.A. 
§ 2101; 38 C.F.R. § 3.809 (2009).  The assistance referred to 
in this section will not be available to any veteran more 
than once.  38 C.F.R. § 3.809a(a).

A review of the record demonstrates that the Veteran does not 
meet the criteria for receipt of special home adaptation 
grant.  Specifically, he is neither blind nor without the use 
of his hands.  A May 2008 VA ophthalmology record shows that 
the Veteran has a visually significant cataract in his right 
eye and an early cataract in his left eye.  He also has a 
diagnosis of diabetic retinopathy.  Visual acuity was 
measured to be 20/400+ in the right eye and 20/20 in the left 
eye.  Thus, the Veteran does not meet the criterion of 
blindness in both eyes.

With regard to his hands, VA treatment records reveal that 
the Veteran occasionally complains of tingling and pain in 
his hands.  The Board observes that service connection is in 
effect for peripheral neuropathy of the upper extremities 
related to diabetes mellitus.  Additionally, in March 2007, 
an EMG report found very mild to mild bilateral carpal tunnel 
syndrome for which he was prescribed wrist braces.  However, 
other than complaints related to these disorders, treatment 
evidence is devoid of reference to the Veteran's hands.  
Further, the Board notes that treatment records show that the 
Veteran uses a cane, checks his glucose levels, and takes 
numerous medications, and no record intimates that the 
Veteran has difficulty accomplishing these tasks due to 
impairment of his hands.  Accordingly, the Board finds that 
the Veteran also does not meet the criterion of loss of use 
of both hands.

Accordingly, there is no basis for entitlement to a special 
home adaptation grant in this case.  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as there is no competent evidence in favor of the 
Veteran's claim, the preponderance of the evidence is against 
the Veteran's claim for a special home adaptation grant.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 


ORDER

Entitlement to a special housing adaptation grant is denied.


REMAND

The Veteran asserts that he is entitled to financial 
assistance for specially adapted housing due to an inability 
to ambulate independently.  He contends that he loses 
sensation in his left leg such that he falls when walking.  
The Board requires further development of the claim prior to 
appellate review.

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to:  (1) 
the loss or loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or  (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or  (3) the loss or loss 
of use of one lower extremity, together with residuals of 
organic disease or injury or with loss of use of one upper 
extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809 (2009).

It is apparent from the record that the Veteran has great 
difficulty with ambulation, and that he uses a cane, 
motorized scooter, or wheelchair to assist.  However, what is 
unclear is whether the Veteran has a permanent and total 
disability as a result of loss of use of his lower 
extremities, and if so, whether that loss is a service-
connected disability.  
Service connection is in effect for myriad disabilities 
including diabetes mellitus, congestive heart failure, 
peripheral neuropathy of upper and lower extremities, 
diabetic retinopathy, and a lower extremity skin rash.  
Treatment records also show that the Veteran is obese and has 
edematous lower extremities and nonservice-connected chronic 
deep vein thrombosis.  As any number of these factors could 
be resulting in his difficulty ambulating without using an 
assistive device, the Board finds that a remand is necessary 
so that the Veteran may be afforded a VA examination on this 
claim.  

Further, as discussed above, a September 2004 VA vocational 
rehabilitation counseling record states that the Veteran is 
in receipt of SSA disability.  As the records related to the 
application and award of these benefits could contain 
information that is relevant to the existence and etiology of 
the Veteran's impaired lower extremities, they must be 
obtained prior to further adjudication of the claim.  See, 
e.g., Murincsak at 373.      
  
Accordingly, the case is REMANDED for the following action:

1.	Obtain all records relevant to the 
Veteran's application for disability 
benefits from the SSA.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file.  

2.	Schedule the Veteran for a VA 
examination to ascertain whether the 
Veteran has lost use of his lower 
extremities.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon an 
examination of the Veteran, the 
examiner is requested to answer the 
following questions: 

a.	Does the Veteran suffer from an 
organic disability of his legs 
that has resulted in the loss of 
use of his lower extremities such 
that the loss precludes locomotion 
without the use of braces, a cane, 
crutches, or wheelchair?

b.	If not, does the Veteran 
experience a loss of function of 
his lower extremities at a level 
equivalent to a lack of natural 
knee action with prostheses in 
place, extremely unfavorable 
ankylosis of the knee, complete 
ankylosis of two major joints of 
an extremity, or shortening of the 
lower extremity of 3 1/2 inches or 
more such that the loss precludes 
locomotion without the use of 
braces, a cane, crutches, or 
wheelchair?

c.	If there is a loss of use of the 
lower extremities, is the loss of 
function at least as likely as not 
(50 percent probability or 
greater) secondary to one or more 
service-connected disabilities? 

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for 
such conclusion. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
May 2008 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


